PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Boyd, Michael
Application No. 16/243,000
Filed: January 8, 2019
Attorney Docket No. MEB-004                 
:
:
:                        DECISION ON PETITION
:
:

	
This is a decision on the petition under 37 CFR 1.137(a), filed April 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed March 18, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on June 19, 2021. The Office mailed a Notice of Abandonment on September 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 2122 for review of the amendment filed April 6, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET